UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-4446


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

OMAR SHAHEED BASKERVILLE, a/k/a O, a/k/a Omar Dunson, a/k/a
Omar Shahid Baskerville, a/k/a Jerrell Jones,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (1:12-cr-00036-GBL-1)


Submitted:   March 8, 2013                 Decided:   March 13, 2013


Before WILKINSON, KING, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Cordell A. Hull, PATTON BOGGS LLP, Washington, D.C., for
Appellant.   Neil H. MacBride, United States Attorney, Scott I.
Fitzgerald,    Special   Assistant   United  States    Attorney,
Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Omar      Shaheed          Baskerville       pled    guilty     pursuant   to    a

plea    agreement            to     one    count    of     distributing        oxycodone,      in

violation         of    21    U.S.C.       § 841(a)(1)       (2006);     and    one   count    of

possession of a firearm in furtherance of a drug trafficking

crime,       in        violation          of   18       U.S.C.     § 924(c)(1)(A)      (2006).

Baskerville’s sole argument is that the district court erred

when    it     denied         his       request     for    new     counsel.       Finding      no

reversible error, we affirm.

               We review a district court’s ruling on a motion to

substitute counsel for abuse of discretion.                               United States v.

Horton, 693 F.3d 463, 466 (4th Cir. 2012).                                While a criminal

defendant has a right to counsel of his own choosing, that right

is not absolute.              Powell v. Alabama, 287 U.S. 45, 52-53 (1932);

Sampley v. Attorney Gen. of N.C., 786 F.2d 610, 612 (4th Cir.

1986).       In particular, a defendant’s right to choose his own

counsel is limited so as not to “deprive courts of the exercise

of     their      inherent             power   to   control        the   administration        of

justice.”         United States v. Gallop, 838 F.2d 105, 108 (4th Cir.

1988); see United States v. Gonzalez-Lopez, 548 U.S. 140, 152

(2006) (“[A] trial court[] [has] wide latitude in balancing the

right to counsel of choice against the needs of fairness and

against        demands            of     its   calendar[.]”)         (internal        citations

omitted).

                                                    2
              A    defendant’s      right      to   receive   substitute      counsel

after   the       court’s    initial     appointment     is   similarly       limited.

Thus, a defendant must show good cause as to why he should

receive   substitute         counsel.       Gallop,     838   F.2d    at    108.      In

general, good cause exists when denying substitute counsel would

deny the defendant a constitutionally adequate defense.                        United

States v. Johnson, 114 F.3d 435, 443 (4th Cir. 1997) (“A total

lack of communication is not required.                  Rather an examination of

whether   the      extent     of   the   breakdown     prevents    the     ability    to

conduct an adequate defense is the necessary inquiry.”); United

States v. Mullen, 32 F.3d 891, 897 (4th Cir. 1994).

              A    district    court     has    discretion    to     decide   whether

substitution of counsel is proper.                  Gallop, 838 F.2d at 108.          In

making its decision, the district court must consider both the

defendant’s reason for seeking substitution and the government’s

interest in proceeding without a continuance.                  Morris v. Slappy,

461 U.S. 1, 11-12 (1983); United States v. Reevey, 364 F.3d 151,

157 (4th Cir. 2004).           In reviewing the district court’s decision

on a motion for substitution, this court looks at three factors:

the “[t]imeliness of the motion; [the] adequacy of the court’s

inquiry   into         the    defendant’s       complaint;     and     whether       the

attorney/client conflict was so great that it had resulted in

total   lack      of   communication      preventing     an   adequate      defense.”

Gallop, 838 F.2d at 108.            With these principles in mind, we have

                                            3
reviewed the record and have considered the parties’ arguments

and discern no reversible error.

           Accordingly, we affirm the district court’s judgment.

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                  AFFIRMED




                                    4